Citation Nr: 9932789	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left knee 
traumatic arthritis and osteochondritis dissecans with 
internal derangement, status post arthroscopy and 
chondroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for an 
increased evaluation for his left knee disorder, evaluated at 
that time as 20 percent disabling.  Evaluation of the knee 
was subsequently increased to 30 percent in a November 1998 
decision; however the veteran has not indicated full 
satisfaction with the increase, and the claim remains in 
appellate status.  The veteran initially requested a hearing, 
but later withdrew his request.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left knee disorder is productive of 
instability, X-ray evidence of traumatic arthritis, and 
limitation of motion, but there is no more than moderate 
instability or subluxation of the knee, flexion is not 
limited to less than 60 degrees, and extension is not limited 
to more than 10 degrees.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for left knee traumatic arthritis and osteochondritis 
dissecans with internal derangement, status post arthroscopy 
and chondroplasty have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5003, 5257, 5260, 5261, 5262 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for residuals of a 
left knee injury, status postoperative arthrotomy, with 
removal of loose body, in a July 1968 rating decision.  The 
initial evaluation was noncompensable.  Evaluation was 
subsequently raised to 10 percent in September 1987, and to 
20 percent in September 1991.  The veteran filed his most 
recent claim for an increased evaluation of the left knee 
disability in May 1997.  In a November 1998 rating decision, 
the evaluation was increased to 30 percent.

The veteran contends that the evaluation assigned for his 
left knee disability should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1999).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
The file contains a letter from C. Tucker Joustra, D.O., 
dated in June 1997.  The letter notes that the veteran 
reported to Dr. Joustra complaining of swelling in his left 
knee and giving way of the knee.  He stated that he had 
frequent falls.  He stated that he had had four arthroscopic 
examinations and had been told at the most recent that 
further procedures would not help.  He reported that he was 
taking pain medication.  On physical examination, the knee 
had an (unspecified) decrease in full flexion and joint 
instability on flexion and extension.  There was a click with 
lateral stress.  Crepitance was noted in the joint line flex 
extension and there was medial-collateral ligament laxity.

In June 1997, a VA compensation and pension examination was 
performed.  The veteran complained of difficulty walking, 
continuous pain, and intermittent swelling.  On physical 
examination, the veteran had a positive drawer's sign and 
generalized instability of the left knee.  There was severe 
crepitus.  There was no evidence of joint effusion, warmth or 
erythema.  He had flexion to 110 degrees and extension to 10 
degrees.  X-rays of the left knee were taken which showed 
cortical irregularity of the lateral aspect of the medial 
left femoral condyle.  Posterior to the knee joint there was 
a 5-mm calcification and mild degenerative joint disease with 
joint space narrowing, as well as osteophytes.  He was 
diagnosed with degenerative joint disease of the left knee 
and osteochondrosis dissecans.

The claims file also contains private clinical records from 
Lawrence V. Page, D.O. of Midwest Orthopaedic Surgery, Inc.  
The veteran was initially treated by Dr. Page for a left 
ankle fracture.  In September 1997 his left knee was 
examined, and noted to have Grade I valgus stress, tenderness 
along the medial joint line and mild varus deformity.  X-rays 
of the left knee revealed early degenerative changes in the 
medial compartment with evidence of medial femoral 
degenerative joint disease.  Dr. Page noted his concern about 
the veteran's left knee giving out.  At an October 1997 
examination, there was no change in the knee.  A letter from 
Dr. Page, initially dated in September 1997, and then 
duplicated in November 1997, states that the veteran has 
instability from medial collateral laxity, tenderness in the 
medial joint line and degenerative changes in the medial 
compartment.  Degenerative changes are secondary to the 
previous injury.  Dr. Page stated he was concerned that the 
knee compromised the veteran's ability to work.

Outpatient treatment reports from the Kansas City, Missouri 
VA Medical Center (VAMC) were obtained, however they do not 
pertain to the veteran's left knee disability.

A VA examination was performed in November 1997.  The veteran 
reported that for the past 17 years he had worked as a horse 
trainer but was having difficulty performing his duties due 
to the knee condition.  He had had a total of four 
arthroscopy procedures at the VAMC since 1969.  He complained 
the left knee was painful, particularly over the medial 
aspect.  The pain was aggravated by prolonged standing and by 
walking over one-half mile.  He complained of swelling, and 
severe pain on going up stairs.  His primary problem was the 
knee buckling when walking down stairs.  He said that his 
knee had buckled recently causing him to fall and he 
sustained a fracture of the left ankle.  (Contemporaneously 
recorded clinical records on file indicate that the veteran 
sustained the left ankle injury after he jumped from a truck; 
the RO, in a November 1998 decision, noting that the evidence 
regarding the etiology of the ankle injury was conflicting, 
denied secondary service connection for residuals of a left 
ankle fracture.)  The veteran had an essentially normal gait, 
but limped when walking on tiptoes and heels.  He was unable 
to squat or duck waddle.  On physical examination, he had a 
well-healed medial surgical scar on the left knee.  There was 
no effusion.  There was tenderness over the medial joint 
line.  The veteran had extension to 0 degrees and flexion to 
110 degrees.  With the knee in complete extension, it was 
stable to both varus and valgus stress, but when the knee was 
flexed to approximately 30 degrees, there was laxity to 
valgus stress.  Neurovascular function of the left foot was 
normal.  The examiner diagnosed early traumatic arthritis of 
the left knee.  He went on to opine that the veteran's knee 
would likely require further surgery in the future, and that 
the knee is quite symptomatic by history, physical 
examination, and X-ray.

Several diagnostic codes are applicable to the veteran's left 
knee disability.  The veteran has been diagnosed with 
traumatic arthritis, which is evaluated pursuant to38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  DC 5010 provides for 
evaluation of traumatic arthritis substantiated by x-ray 
findings in accordance with the provision for degenerative 
arthritis, DC 5003.  This provision provides that arthritis 
is evaluated pursuant to appropriate limitation of motion 
codes.  If the limitation of motion of the specific joint 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is assigned.  38 C.F.R. § 4.71a, DC 
5003.  A compensable evaluation of 10 percent is assigned for 
extension limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  
The veteran has extension to 0 degrees, and therefore is not 
entitled to a compensable evaluation under DC 5261.  
Likewise, a compensable evaluation of 10 percent is assigned 
for flexion limited to 45 degrees, however as the veteran's 
flexion is to 110 degrees, he is not entitled to compensation 
for limitation of flexion.  38 C.F.R. § 4.71a, 5260.  The 
veteran is, however, entitled to a 10 percent evaluation as 
his traumatic arthritis is shown on X-ray and he has some 
minimal limitation of motion of the left knee.  See 38 C.F.R. 
§ 4,71a, Code 5003.

In addition, the veteran's left knee is evaluated for 
symptoms such as recurrent subluxation or lateral 
instability, included under DC 5257 which evaluates other 
impairment of the knee.  A 20 percent evaluation is assigned 
for moderate symptoms and a 30 percent evaluation for severe 
symptoms, the highest available rating under DC 5257.  
Instability of the knee has been demonstrated on all physical 
evaluations.  In addition, there is some evidence that the 
veteran has had falls due to instability.  However, the 
degree of instability is no more than moderate.  In support 
of this conclusion, the Board notes that, in a September 1997 
statement, Dr. Pager reported that the veteran had Grade 1 
valgus stress, and upon VA examination in November 1997, the 
examiner noted that the veteran's left knee was stable to 
varus and valgus stress; laxity was clinically demonstrated 
at that time but only at 30 degrees of flexion of the knee.  
Thus, the Board finds that the veteran's left knee disorder 
is productive of instability, X-ray evidence of traumatic 
arthritis, and limitation of motion, but there is no more 
than moderate instability or subluxation of the knee, flexion 
is not limited to less than 110 degrees, and extension is not 
limited to more than 10 degrees.  Accordingly, the veteran's 
current 30 percent rating contemplates the traumatic 
arthritis with slight limitation of motion, and the moderate 
instability of the left knee.  A rating in excess of 30 
percent is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5257, 
5260, 5261 (1999).

The Board also finds that there is no objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness or 
painful motion such that an increased evaluation is warranted 
under 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 
202 (1995).  That is, there is no medical evidence to show 
that any symptom or sign, including pain and weakness, 
results in additional limitation of function to a degree that 
wound support a higher rating.   

The veteran's disability was also evaluated by the RO 
pursuant to 38 C.F.R. § 4.71a, DC 5262, impairment of the 
tibia and fibula.  The maximum rating under this code is 40 
percent for nonunion of the tibia and fibula with loose 
motion, requiring a brace.  There is no X-ray or clinical 
evidence of nonunion of the tibia and fibula with loose 
motion.  Accordingly, a 40 percent evaluation under DC 5262 
is not warranted.

The veteran contends that his left knee disability has 
increased in severity in recent years.  The Board agrees.  
However, for the aforementioned reasons, the RO's decision 
during this appeal to increase the rating from 20 percent to 
30 percent takes into account the degree of disability shown 
by the relevant medical evidence.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's representative has raised the issue of referral 
of the veteran's claim for an increased evaluation for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  
In addition, Dr. Page noted his concern that the veteran's 
ability to work has been compromised.  However, the veteran's 
current 30 percent rating takes into account significant 
disability with some industrial impairment.  There is no 
evidence of record that the veteran is unable to maintain 
employment or that his knee symptoms have affected his 
ability to continue in his current employment or in some 
other form of employment.  In the absence of evidence of such 
factors such as marked interference with employment or 
frequent periods of hospitalization, the schedular criteria 
are sufficient for evaluation of the veteran's disability and 
remand for compliance with the procedures for assignment of 
an extra-schedular evaluation is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 30 percent for left knee traumatic 
arthritis and osteochondritis dissecans with internal 
derangement, status post arthroscopy and chondroplasty is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

